Citation Nr: 0009856	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  94-24 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to an original rating in excess of 30 percent 
for residuals of excision of a craniopharyngioma, with 
hypothyroidism, hypoadrenalism, and hypogonadism.

4.  Entitlement to an original rating in excess of 10 percent 
for degenerative arthritis and discogenic disease of the 
cervical spine.

5.  Entitlement to an original rating in excess of 10 percent 
for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from October 1972 to January 
1993, including Operation Desert Shield/Storm from August 
1990 to January 1993.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a June 1993 rating 
decision by the St. Petersburg, Florida, Regional Office 
(RO), which granted service connection and assigned a 30 
percent evaluation for residuals of excision of a 
craniopharyngioma, with diabetes insipidus, hypothyroidism, 
hypopituitarism, hypoadrenalism, and hypogonadism; granted 
service connection and assigned noncompensable evaluations 
each for degenerative arthritis of the cervical spine and 
maxillary sinusitis; and denied service connection for a low 
back disability, bilateral hearing loss, heart disease, a 
hemorrhoidal disability, and skin disease.

The endocrine system disabilities portion of the VA's 
Schedule of Ratings, 38 U.S.C.A. § 1155 and 38 C.F.R. § 4.119 
(which includes hypothyroidism and hypoadrenalism), were 
amended, effective June 6, 1996.  The VA amended its 
regulations for rating respiratory system disabilities, 38 
C.F.R. § 4.97 (which includes sinusitis), effective October 
7, 1996.  

In an August 1996 decision, the Board awarded service 
connection for bilateral hearing loss; and remanded to the RO 
the remaining aforementioned issues for additional 
evidentiary development.  In a June 1999 implementing rating 
decision, the RO, in part, granted service connection for 
bilateral hearing loss, a hemorrhoidal disability, and skin 
disease (classified as generalized dryness and scaling of the 
skin), thereby rendering these issues moot.  

Additionally, that June 1999 rating decision assigned a 
separate evaluation for diabetes insipidus (rated as 
noncompensable, from January 27, 1993 through March 29, 1998, 
and as 20 percent disabling, effective March 30, 1998).  
Neither appellant nor his representative has subsequently 
expressed any disagreement with that June 1999 rating 
decision's assignment of said separate evaluation for the 
service-connected diabetes insipidus.  It should be pointed 
out that hypopituitarism is rated as diabetes insipidus.  See 
Diagnostic Code 7909.  

Additionally, that June 1999 rating decision assigned a 10 
percent evaluation for chronic sinusitis, effective January 
27, 1993.  A September 1999 rating decision assigned a 10 
percent evaluation for cervical degenerative arthritis and 
discogenic disease, effective January 27, 1993.  The 
sinusitis and cervical spine disability rating issues remain 
in appellate status, since appellant has not expressly 
withdrawn them from his appeal.  See AB v. Brown, 6 Vet. App. 
35 (1993).  

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has reframed the aforementioned 
"increased rating" appellate issues as those delineated on 
the title page of this decision.  

With respect to another matter, appellant's representative, 
in a January 2000 written statement, presented arguments with 
respect to a psychiatric condition, including depression.  It 
should be pointed out that psychiatric symptoms such as 
depression may be considered part and parcel of appellant's 
service-connected endocrine disease, since the rating 
criteria for evaluating hypothyroidism as a residual of 
excision of a craniopharyngioma include mental 
disturbances/depression (See Diagnostic Code 7903).  See also 
an October 1993 Statement of the Case and June 1999 
Supplemental Statement of the Case, wherein the RO referred 
to psychiatric symptoms as part of appellant's endocrine 
disease.  However, in the event he desires to request service 
connection for a psychiatric disability as a separate and 
distinct entity, he should so inform the RO of such an 
intention, in order for the RO to take appropriate action.  
Kellar v. Brown, 6 Vet. App. 157 (1994). 


FINDINGS OF FACT

1.  It has not been shown, by competent evidence, that 
appellant has a chronic low back disability that was present 
in service or proximate thereto; or that degenerative 
arthritis of the lumbar spine was manifested to a compensable 
degree within the one-year post-service presumptive period.  

2.  It has not been shown, by competent evidence, that 
appellant has organic heart disease/disability.  

3.  The appellant's service-connected residuals of excision 
of a craniopharyngioma, with hypothyroidism, hypoadrenalism, 
and hypogonadism are manifested primarily by some muscular 
weakness, mental disturbance, weight gain, and occasional 
sexual impotency.  Appellant's job performance was 
satisfactory despite the effects of panhypopituitarism and 
associated treatment.  Cold intolerance, cardiovascular 
involvement, dementia, slowing of thought/sluggish mentality, 
a slow pulse/bradycardia, slow return of reflexes, and 
sleepiness have not been clinically shown.  

4.  The appellant's service-connected cervical spine 
disability is manifested primarily by complaints of cervical 
pain with occasional flare-ups and no more than mild overall 
limitation of cervical spinal motion.  Since no neurological 
deficits have been medically attributed to the service-
connected cervical spinal disorder, any cervical 
intervertebral disc syndrome cannot be reasonably 
characterized as more than mild.  

5.  The appellant's service-connected sinusitis is manifested 
primarily by marked left nasal airway narrowing; a left 
maxillary sinus retention cyst; and headaches and purulent 
discharge that occur approximately four times a year and are 
treated by antibiotics.  He has no more than four 
incapacitating sinusitis episodes per year.  He has not 
undergone radical surgery with chronic osteomyelitis.  He 
does not have severe symptoms after repeated operations; or 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  


CONCLUSIONS OF LAW

1.  Appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for a low back 
disability and heart disease.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).  

2.  The criteria for an original evaluation of 60 percent, 
but no more, for residuals of excision of a 
craniopharyngioma, with hypothyroidism, hypoadrenalism, and 
hypogonadism have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.119, Codes 7903, 7911, 7912 (1993-1999).

3.  The criteria for an original evaluation in excess of 
10 percent for the service-connected degenerative arthritis 
and discogenic disease of the cervical spine have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.10, 4.40, 4.71a, Codes 5290, 5293 
(1999).

4.  The criteria for an original evaluation of 30 percent, 
but no more, for chronic sinusitis have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.97, Codes 6510 through 
6514 (1993-1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service Connection for a Low Back Disability and Heart 
Disease

A threshold question to be answered is whether appellant has 
presented evidence of well-grounded claims with respect to 
the issues of service connection for a low back disability 
and heart disease.  A well-grounded claim is one which is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court 
held that the appellant in that case had not presented a 
well-grounded claim as a matter of law.  The Court pointed 
out that "unlike civil actions, the Department of Veterans 
Affairs (previously the Veterans Administration) (VA) 
benefits system requires more than an allegation; the 
claimant must submit supporting evidence."  Id., at 611.  If 
a well-grounded claim has not been presented, the appeal with 
respect to that issue must fail.  King v. Brown, 5 Vet. App. 
19, 21 (1993) held that "evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion." 

It should be added that with respect to these not well-
grounded service connection claims, appellant and his 
representative have been informed by the RO of the specific 
reasons that the claims were denied.  See, in particular, an 
October 1993 Statement of the Case; and a June 1999 
Supplemental Statement of the Case.  Additionally, those 
Statements included provisions of law with respect to 
veterans' responsibility for filing a well-grounded claim and 
service connection principles.  Furthermore, appellant's 
representative, in a January 2000 informal hearing 
presentation, argued that the claims were well grounded and 
cited applicable statutory provisions and judicial 
precedents.  It is therefore apparent that they were 
knowledgeable regarding the necessity of competent evidence 
to support these service connection claims.  Thus, it is 
concluded that appellant and his representative had notice of 
the type of information needed to support these claims and 
complete the application.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. App. 341, 
344 (1996), wherein the Court explained that "[t]he 
Robinette opinion held that 38 U.S.C. § 5103(a) imposes an 
obligation upon the Secretary to notify an individual of what 
is necessary to complete the application in the limited 
circumstances where there is an incomplete application which 
references other known and existing evidence."  It does not 
appear that appellant or his representative has informed the 
VA of the existence of any specific competent evidence that 
would, if obtained, render these service connection claims 
well grounded.  

It should be added that the RO has sought and obtained 
appellant's available service medical records and has 
attempted to obtain other pertinent post-service clinical 
records.  Appellant apparently did not respond to the RO's 
April 1999 written request for him to complete a specific 
form in order for a records center to search for certain 
additional post-service clinical records.  Additionally, 
pursuant to the Board's August 1996 remand, VA examinations 
were conducted with respect to the claimed service connection 
conditions.  Subsequent to the Board's remand, the Court 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or peacetime service after 
December 31, 1946, and cardiovascular disease or arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  


A.  Service Connection for a Low Back Disability

Appellant alleges that his low back disability had an in-
service onset.  However, appellant is not competent to offer 
medical opinion or diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1991).  

Appellant's service medical records reveal occasional 
treatment for low back pain, including after a softball game 
in 1985 and after moving furniture in 1986; and assessments 
included facet syndrome in 1982, muscle strain in 1985, and 
myofascial pain in 1986.  A June 1982 x-ray of the 
lumbosacral spine was unremarkable.  On examination for 
service separation in December 1992 and on March 1993 VA 
general medical examination, a low back disability was 
neither claimed nor clinically reported.  Significantly, 
private and post-service military medical records dated from 
1993 to 1996 revealed no back complaints or findings until 
October 1995, more than two and a half years after service.  
In October 1995, he complained of low back pain since the 
previous day; and back pain was diagnosed.  Actual clinical 
findings of a low back disability were not reported until 
September 1996, when he reportedly bent over, experienced a 
"popping" sensation in his back, and had radiating pain 
down the left leg.  A CT scan revealed disc herniation; and 
acute lumbosacral strain was diagnosed.  X-rays revealed mild 
degenerative lumbar scoliosis and degenerative facet 
arthrosis; and lumbar facet syndrome was assessed.   

A March 1998 VA orthopedic examination report reveals that 
the examiner reviewed the claims folder and set forth a 
detailed summary of appellant's medical history of low back 
pain in service and post service in the mid-1990's.  The 
examiner opined that he was unable to relate, with any 
reasonable medical certainty, the appellant's current back 
complaints to the in-service 1986 low back problem.  See also 
a May 1998 addendum, in which the examiner stated a similar 
opinion.  

Appellant has not submitted any medical evidence that 
indicates that his current low back disability is related to 
service or proximate thereto; or that degenerative arthritis 
of the lumbar spine was manifested to a compensable degree 
within the one-year post-service presumptive period.  

Thus, given the lack of competent clinical evidence showing 
that appellant has a low back disability related to service 
or proximate thereto, or that degenerative arthritis of the 
lumbar spine was manifested to a compensable degree within 
the one-year post-service presumptive period, the claim for 
service connection for a low back disability is not well 
grounded.  The claim is therefore denied.  38 U.S.C.A. 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Grivois v. Brown, 6 Vet. App. 136 (1994).  See also, 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).


B.  Service Connection for Heart Disease

Appellant alleges that he has heart disease that is related 
to service or proximate thereto.  However, appellant is not 
competent to offer medical opinion or diagnosis.  See 
Espiritu.  

Appellant's service medical records reflect that an 
electrocardiographic study in December 1983, which showed 
marked sinus dysrhythmia, was medically interpreted as within 
normal limits.  However, a May 1992 electrocardiographic 
study, which revealed nonspecific T-wave changes, was 
medically interpreted as abnormal.  The service medical 
records revealed primarily normal blood pressure readings 
with some intermittently elevated systolic or diastolic blood 
pressure readings.  An examination for service separation 
dated in December 1992 did not reveal findings or diagnoses 
pertaining to a cardiac disability.  On that examination, his 
blood pressure was 130/80 and an electrocardiographic study 
was negative.  On March 1993 VA general medical examination, 
the examiner stated that the cardiovascular system was 
normal, although an electrocardiographic study was not 
accomplished.  A chest x-ray was unremarkable.  Additionally, 
on that examination, blood pressure readings included 142/96 
(sitting), 134/82 (recumbent), 122/90 (standing), and 132/94 
and 151/90 (after exercise).  

Significantly, private and post-service military medical 
records dated from 1993 to 1996 revealed that in March 1993, 
blood pressure readings included 128/88 and 120/78.  In 1994, 
1995, and 1996, primarily normal blood pressure readings were 
recorded with some intermittently elevated systolic or 
diastolic blood pressure readings.  Although in May 1996, 
chest wall trauma and chest pain were noted, a heart 
disability was not mentioned.  

On March 1998 VA cardiovascular examination, no history of 
heart disease or current heart treatment was noted.  
Appellant alleged that he had had an abnormal 
electrocardiographic study prior to his "surgery" [in-
service excision of a craniopharyngioma].  Clinically, blood 
pressure readings of 135/88 and 136/84 were recorded; the 
heart was no enlarged; there were no heart murmurs/gallops; 
and an electrocardiographic study was normal.  The examiner 
opined that "there is no evidence that this veteran has 
heart disease."  Additionally, he opined that 
panhypopituitarism more likely would produce hypotension, not 
hypertension.  

Appellant has not presented any competent evidence that 
indicates that heart disease is presently manifested and 
related to service.  The Court, in Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992), held that, referring to the 
veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

Thus, given the lack of clinical evidence showing that 
appellant has heart disease related to service, the claim for 
service connection for heart disease is not well grounded.  
The claim is therefore denied.  38 U.S.C.A. § 5107(a).  
Caluza; Grottveit; Grivois; and Edenfield.

It should be added that appellant's service-connected 
endocrine disorder (residuals of excision of a 
craniopharyngioma, with diabetes insipidus, hypothyroidism, 
hypopituitarism, hypoadrenalism, and hypogonadism) 
encompasses hypotension as a symptom.  See rating criteria in 
Diagnostic Codes 7909 and 7911 for rating hypopituitarism and 
hypoadrenalism, that includes hypotension; the October 1993 
Statement of the Case, wherein the RO acknowledged that 
symptoms of occasional blood pressure fluctuations are part 
of appellant's endocrine disease; and medical opinion in the 
March 1998 VA cardiovascular examination report.  
II.  Increased Disability Evaluations for Residuals of 
Excision of a Craniopharyngioma, with Hypothyroidism, 
Hypoadrenalism, and Hypogonadism; a Cervical Spine 
Disability; and Chronic Sinusitis

Initially, the Board finds that appellant's disability rating 
claims with respect to residuals of excision of a 
craniopharyngioma, with hypothyroidism, hypoadrenalism, and 
hypogonadism; a cervical spine disability; and chronic 
sinusitis are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), in that the claims are 
plausible, particularly in light of the Board's partial 
allowance herein of the residuals of excision of a 
craniopharyngioma and sinusitis rating issues.  See also 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997).  This being 
so, the Board must examine the record and determine whether 
the VA has any further obligation to assist in the 
development of these claims.  38 U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to these disability rating claims 
have been properly developed and that no useful purpose would 
be served by again remanding said issues with directions to 
provide further assistance to the appellant.  A comprehensive 
medical history and detailed findings regarding his service-
connected disabilities in issue over the years are documented 
in the medical evidence.  With respect to these service-
connected disabilities, recent VA examinations were conducted 
in 1998 and 1999.  These examinations were sufficiently 
detailed and comprehensive in describing the nature and 
severity of said disabilities.  There are also private and 
post-service military clinical reports which additionally 
shed light upon the relevant symptomatology manifested.  
There is no indication that more recent, relevant medical 
records exist that would indicate a greater degree of 
severity with respect to the service-connected disabilities 
on appeal than that shown on said examinations.  Thus, the 
Board concludes that the evidence is sufficient for reaching 
a fair and well-reasoned decision with respect to these 
disability rating issues, and that the duty to assist 
appellant as contemplated by 38 U.S.C.A. § 5107(a) has been 
satisfied.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
disabilities on appeal in the context of the total history of 
those disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities.  38 C.F.R. § 4.1.  In 
rendering a decision on these disability rating issues on 
appeal, the Board has applied the provisions of the Schedule 
for Rating Disabilities in a manner most beneficial to the 
appellant.  


A.  An Original Rating in Excess of 30 Percent for Residuals 
of Excision of a Craniopharyngioma, with Hypothyroidism, 
Hypoadrenalism, and Hypogonadism

Appellant contends, in essence, that his service-connected 
residuals of excision of a craniopharyngioma are of such 
severity as to warrant a higher evaluation.  It is 
additionally argued that a separate evaluation should be 
assigned for sexual impotency.  

Appellant's service medical records reveal that after 
surgical removal of a craniopharyngioma, he required 
testosterone and cortisol replacement therapy due to 
hypothyroidism, hypopituitarism, hypoadrenalism, and 
hypogonadism.  His complaints included fatigue and muscle 
aches.  On March 1993 VA general medical examination, 
appellant's height was 6 feet 1 inch, and weight was 200 
pounds (with maximum weight reported of 218).  Pursuant to 
the Board's remand, additional private and post-service 
military clinical reports were obtained and VA examinations 
were conducted.  The private and post-service military 
clinical reports revealed that in October 1994, he complained 
of decreased libido and erectile ability, muscle/joint aches, 
and poor sleep.  Zoloft had been previously prescribed with 
moderate improvement.  Mood swings were reported in December 
1994.  In June and December 1995, fatigue, weight gain, 
sexual dysfunction, and muscle cramps were reported.  No 
cardiologic, gastrointestinal, or genitourinary symptoms were 
reported.  In August 1996, he complained of a little fatigue 
in the afternoon and nighttime.  No cold intolerance was 
alleged.  Laboratory studies revealed that T4 level was 
within normal limits in June 1995 and August 1996.  

On March 1998 VA endocrine examination, the examiner stated 
that as a result of the surgical removal of a 
craniopharyngioma, appellant had panhypopituitarism with 
hypopituitarism, hypothyroidism, hypoadrenalism, and 
hypogonadism; that the resultant follicle-stimulating hormone 
(FSH) and testosterone insufficiencies caused testicular 
insufficiency; and that testosterone and thyroid 
insufficiencies resulted in myalgias, fatigability, 
osteoporosis, testicular insufficiency, and sexual impotency, 
despite hormone replacement therapy.  Laboratory studies 
revealed that cortical and thyroid-stimulating hormonal (TSH) 
levels were within normal limits; testosterone was 63 (with 
normal from 241 to 827); and follicle-stimulating hormone 
(FSH) was 1.32 (with normal from 1.8 to 9).  Significantly, 
the examiner noted that according to appellant, appellant's 
job performance was satisfactory despite the effects of 
panhypopituitarism and associated treatment.  

On another March 1998 VA examination, appellant's right 
testicle was 4 cm. compared to 5 cm. on the left.  His pulse 
rate was 77.  On March 1998 VA neurologic examination, it was 
reported that appellant appeared to have depression; and that 
sexual impotence was probably related to depression and 
hypopituitarism.  

On May 1999 VA genitourinary examination, appellant reported 
that he was occasionally able to have erections and sexual 
intercourse.  He reported having lethargy, weakness, weight 
gain.  He reportedly could not do yard work.  He reported 
that his bedtime was at 8 P.M.  He reportedly was depressed 
due to multiple problems in daily functioning and sexual 
functioning.  Clinically, his weight was 239 pounds.  His 
pulse rate was 67.  There were no vascular abnormalities.  No 
neurologic abnormalities were noted, except for weakness and 
fatigue.  The testicles were atrophic and approximately 2 cm 
in diameter.  The diagnosis was "[h]ypopituitarism in the 
genitourinary area with hypogonadism and markedly diminished 
sexual function despite the addition of medications; i.e. : 
Testosterone."  

It is reiterated that the endocrine system disabilities 
portion of the VA's Schedule of Ratings, 38 U.S.C.A. § 1155 
and 38 C.F.R. § 4.119 (which includes hypothyroidism and 
hypoadrenalism), were amended, effective June 6, 1996.  
Pluriglandular syndromes are rated according to major 
manifestations.  38 C.F.R. Part 4, Code 7912.  In pertinent 
part, under Diagnostic Code 7903 of the old criteria, an 
evaluation of 30 percent was warranted for moderately severe 
hypothyroidism with sluggish mentality and other indications 
of myxedema and decreased levels of circulating thyroid 
hormones T4 and/or T3 by specific assays.  A 60 percent 
evaluation required severe hypothyroidism with the symptoms 
required for a 100 percent evaluation, present to a somewhat 
less marked degree, and decreased levels of circulating 
thyroid hormones T4 and/or T3 by specific assays.  A 100 
percent evaluation requires pronounced hypothyroidism with a 
long history of the disorder and a slow pulse, decreased 
levels of circulating thyroid hormones T4 and/or T3 by 
specific assays, a sluggish mentality, sleepiness, and a slow 
return of reflexes.  

Under the amended version of Diagnostic Code 7903, the new 
criteria, an evaluation of 30 percent may be assigned for 
hypothyroidism with fatigability, constipation, and mental 
sluggishness.  A 60 percent evaluation requires muscular 
weakness, mental disturbance, and weight gain.  A 100 percent 
evaluation requires cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness.

Since the recent VA examinations indicate that appellant has 
muscular weakness, mental disturbance, and weight gain 
attributable to the service-connected residuals of a 
craniopharyngioma, a 60 percent evaluation for that 
disability is warranted.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. § 4.7, Code 7903.  

An evaluation in excess of 60 percent would not be warranted, 
since cold intolerance, cardiovascular involvement, dementia, 
slowing of thought, a slow pulse, bradycardia (less than 60 
beats per minute), decreased levels of circulating thyroid 
hormones T4 and/or T3 by specific assays, slow return of 
reflexes, sluggish mentality, and sleepiness have not been 
clinically shown.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, Code 
7903.  The Board has considered the applicability of other 
diagnostic codes.  However, a 60 percent evaluation is the 
maximum evaluation assignable for hypoadrenalism under 
Diagnostic Code 7911.  

It is reiterated that a separate disability evaluation for 
appellant's hypopituitarism (diabetes insipidus), a residual 
of appellant's residuals of excision of a craniopharyngioma, 
has been assigned by the RO.  A separate disability 
evaluation for appellant's sexual impotency would not be 
warranted, because the sexual impotency is compensated by the 
60 percent evaluation as a symptom of the service-connected 
residuals of excision of a craniopharyngioma with 
hypothyroidism, hypoadrenalism, and hypogonadism.  In 
particular, the recent March 1998 and May 1999 VA 
examinations reports described appellant's sexual impotency 
as part and parcel of a hormonal imbalance from the excision 
of a craniopharyngioma.  Parenthetically, the sexual 
impotency is only partial, not total; does not result in any 
appreciable industrial impairment; and there is no penile 
deformity with loss of erectile power or complete testicular 
atrophy (See Codes 7521 and 7523).  As the assignment of more 
than one rating for the same disability constitutes 
impermissible "pyramiding", a separate evaluation would not 
be appropriate with respect to appellant's sexual impotency.  
See 38 C.F.R. § 4.14 (1999), which states, in pertinent part, 
"[t]he evaluation of the same disability under various 
diagnoses is to be avoided"; Brady v. Brown, 4 Vet. App. 
203, 206 (1993); and Esteban v. Brown, 6 Vet. App. 259 
(1994).  In Esteban, at 6 Vet. App. 262, the Court stated, 
"[t]he critical element is that none of the symptomatology 
for any one of these three conditions is duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected residuals 
of excision of a craniopharyngioma, with hypothyroidism, 
hypoadrenalism, and hypogonadism present such an unusual or 
exceptional disability picture with marked interference with 
employment or frequent periods of hospitalization as to 
render the regular schedular standards impractical.  
38 C.F.R. § 3.321(b)(1).  


B.  An Original Rating in Excess of 10 Percent for a Cervical 
Spine Disability

Appellant contends, in essence, that his service-connected 
cervical spine disability is of such severity as to warrant a 
higher evaluation.  

Appellant's service medical records reflect that early 
degenerative arthritis and discogenic disease of the cervical 
spine were radiographically noted.  The neck exhibited normal 
range of motion with no neurologic deficits on March 1993 VA 
general medical examination.  On March 1998 VA orthopedic 
examination, appellant reported that his neck was essentially 
asymptomatic except during flare-ups that occurred several 
times a month.  Clinically, the cervical spine exhibited 50 
degrees' forward flexion with mild pain on extremes of 
motion; 40 degrees' backward extension; 35 degrees' 
lateroflexion, bilaterally, without pain; and 60 degrees' 
rotation, without pain.  There were no paracervical spasms, 
tenderness, weakened movement, excess fatigability, or 
incoordination.  X-rays revealed cervical degenerative 
arthritris and discogenic disease.  As the Board stated in 
its August 1996 remand and as the March 1998 VA orthopedic 
examination report sets forth, normal ranges of motion of the 
cervical spine are considered as:  65 degrees' forward 
flexion; 50 degrees' backward extension; 40 degrees' 
lateroflexion [bilaterally]; and 55 degrees' rotation 
[bilaterally].  

Slight limitation of motion of the cervical segment of the 
spine may be assigned a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 
30 percent evaluation requires severe limitation of motion.  
38 C.F.R. Part 4, Code 5290.  Thus, since the overall ranges 
of cervical spine motion reported on that recent VA 
examination may reasonably be characterized as no more than 
mildly restricted, a higher evaluation for the service-
connected cervical spine disability would not be warranted 
under Diagnostic Code 5290.  

Under 38 C.F.R. Part 4, Code 5293, a 10 percent evaluation 
may be assigned for mild intervertebral disc syndrome.  A 20 
percent evaluation requires moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc) and little intermittent relief.  
However, the recent clinical evidence does not indicate that 
appellant has any neurologic deficits attributable to the 
cervical spine which would warrant an evaluation in excess of 
the currently assigned 10 percent.  On recent March 1998 VA 
neurologic examination, appellant reported that neck pain was 
precipitated by head turning with significant discomfort 
approximately four times a month.  No radiation of pain to 
the arms or hands was reported, except for vague radiation to 
the arms.  However, the examiner stated that there was no 
clinically significant radiculopathy/myelopathy.  
Additionally, the examiner opined that although appellant 
reported neck flare-ups, the fact that he had blisters on his 
fingers from cutting limbs suggested that he was able to 
attempt fairly strenuous physical activity without increase 
in symptoms and would be able to lift 10-15 pounds fairly 
regularly.  Although an April 1998 VA electrodiagnostic study 
of the right upper extremity was interpreted as indicating 
mild right carpal tunnel syndrome, no cervical radiculopathy 
was reported nor was any neurologic deficit medically 
attributed to his cervical spine disability.  

The appellant's cervical pain on motion is also recognized by 
the provisions of the rating schedule, particularly 38 C.F.R. 
§ 4.40.  Although he alleges having occasional neck flare-ups 
with marked pain that restrict his activities to some extent, 
he still maintains employment as a civil service employee; no 
more than mild overall restricted ranges of cervical spine 
motion have been clinically shown; and any cervical pain on 
motion has been clinically described on examination as no 
more than mild.  A 10 percent evaluation adequately 
compensates for the commensurate degree of impairment 
resulting from that cervical spine disability, including 
pain.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected cervical 
spine disability presents such an unusual or exceptional 
disability picture as to render the application of the 
regular schedular standards impractical.  38 C.F.R. 
§ 3.321(b)(1).  In particular, appellant has not been 
frequently hospitalized for that disability and it has not 
been shown to markedly impair neck functioning.  

Since the preponderance of the evidence is against allowance 
of this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.  38 U.S.C.A. 
§ 5107(b).  


C.  An Original Rating in Excess of 10 Percent for Chronic 
Sinusitis

With regards to a procedural matter involving this issue, it 
is reiterated that recently the VA amended its regulations 
for rating respiratory system disabilities, including 
sinusitis, effective October 7, 1996.  Since appellant's 
claim for a higher disability rating for the service-
connected sinusitis was filed prior to October 7, 1996, the 
Board will consider the pertinent rating criteria under the 
old and newly amended rating criteria, whichever is more 
beneficial to appellant.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  See also an October 1993 Statement 
of the Case and June 1999 Supplemental Statement of the Case, 
which included the old and newly amended rating criteria.  

In pertinent part, under Diagnostic Codes 6510 through 6514 
of the old criteria, a 10 percent evaluation may be assigned 
for moderate sinusitis with discharge, crusting, or scabbing, 
and infrequent headaches.  A 30 percent evaluation requires 
severe sinusitis with frequently incapacitating recurrences, 
severe and frequent headaches, and purulent discharge or 
crusting reflecting purulence.  A 50 percent evaluation 
requires postoperative symptomatology, following a radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  

Under the amended version of Diagnostic Codes 6510 through 
6514, the new criteria, sinusitis is evaluated under a 
General Rating Formula for Sinusitis as follows:  A 10 
percent evaluation may be assigned for one or two 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation requires 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-capacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent evaluation may 
be assigned for sinusitis following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  NOTE: An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  

Appellant contends, in essence, that his service-connected 
sinusitis is of such severity as to warrant a higher 
evaluation.  

Appellant's service medical records indicate treatment on a 
few occasions for sinusitis with headaches.  In a March 1993 
statement, E. Jacob, M.D., reported that appellant had sinus 
headaches with nasal discharge.  On March 1993 VA general 
medical examination, he reported using a nasal spray for 
constant sinus/nasal irritation.  Radiographically, there was 
clouding of the maxillary sinuses noted as consistent with 
sinusitis.  Private and post-service military medical records 
reflect purulent nasal discharge in March 1995 and in 
September 1996, frontal headaches with sinus tenderness.  

On March 1998 VA neurologic examination, appellant reported 
that since his in-service craniopharyngioma surgery, his 
headaches were less severe and occurred approximately 2-3 
times per week, lasting about one-half to three-quarters of a 
day.  The headaches were frontally located, sharp, 
unassociated with nausea/vomiting, of gradual onset, and were 
occasionally incapacitating such as to cause him to lie down 
and sleep.  

On May 1999 VA otorhinolaryngologic examination, appellant 
reported that since his in-service craniopharyngioma surgery, 
he had experienced continuous sinus drainage; and that 
approximately 4 times per year, he had purulent drainage and 
required antibiotics.  Clinically, the left nasal passageway 
was markedly narrowed and obstructed with inflamed, swollen 
mucous membrane.  The right nasal passageway was described as 
more normal with only slight mucous edema.  All four sinuses 
appeared affected.  It was noted that every three months, his 
headaches would become more severe in the ethmoid areas, 
suggesting bacterial infection that is usually corrected by 
antibiotics.  Currently, there was no tenderness over the 
ethmoid/maxillary sinuses or pain.  However, the examiner 
noted that although there was no current active infection, 
appellant had clear fluid drainage in the back of the nose 
causing throat irritation.  He also noted that appellant 
would become markedly impaired with pain during active 
bacterial infections until treated.  Sinus x-rays and an MRI 
scan of the brain were essentially unremarkable, except for a 
left maxillary sinus retention cyst.  

The negative evidence includes the fact that appellant has 
alleged on recent examination of having only occasional 
incapacitating sinusitis episodes.  Additionally, he has 
maintained employment as a civil service employee without any 
allegation of significant work absenteeism from said 
disability.  However the positive evidence includes recent 
clinical evidence of left nasal airway narrowing described as 
marked and a left maxillary sinus retention cyst.  
Additionally, on recent examination, it was indicated that 
sinusitis with headaches and purulent discharge occurred 
approximately every three months (i.e., four times a year) 
apparently with treatment by antibiotics.  With resolution of 
all reasonable doubt in appellant's favor, the Board is of 
the opinion that appellant's sinusitis is manifested by 
significant symptomatology, such as painful sinuses, 
headaches, or purulent discharge, and approximately four 
incapacitating sinusitis episodes per year that more nearly 
approximates the criteria for a 30 percent rating.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  

However, an evaluation in excess of 30 percent for 
appellant's sinusitis is not warranted, since he has not 
undergone radical surgery with chronic osteomyelitis or 
severe symptoms after repeated operations; or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  The Board has considered the provisions 
of 38 C.F.R. § 4.10.  However, the 30 percent disability 
evaluation herein awarded by the Board more than adequately 
compensates him for any functional limitations resulting 
therefrom.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected sinusitis 
disability presents such an unusual or exceptional disability 
picture with marked interference with employment or frequent 
periods of hospitalization as to render the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  



	(CONTINUED ON NEXT PAGE)



ORDER

Since appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for a low back 
disability and heart disease, these claims are denied.  An 
original rating in excess of 10 percent for degenerative 
arthritis and discogenic disease of the cervical spine is 
denied.  To this extent, the appeal is denied.  

An original 60 percent evaluation, but no more, for residuals 
of excision of a craniopharyngioma, with hypothyroidism, 
hypoadrenalism, and hypogonadism and an original 30 percent 
evaluation, but no more, for chronic sinusitis's are granted, 
subject to the applicable regulatory criteria governing 
payment of monetary awards.  To this extent, the appeal is 
allowed.  



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

